NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TESSERA, INC.,
Appellant,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
ELPIDA MEMORY, INC. and ELPIDA MEMORY
(USA) INC.,
Intervenors,
and
SMART MODULAR TECHNOLOGIES, INC.,
Interven,or,
and
ACER, INC., ACER AMERICA CORPORATION,
NANYA TECHNOLOGY CORPORATION, NANYA
TECHNOLOGY CORPORATION U.S.A.,
and POWERCHIP SEMICONDUCTOR
CORPORATION (n0w known as P0werchip Tech-
nol0gy C0rp0rati0n),
Interven0rs,
and
RAMAXEL TECHNOLOGY, LTD.,
Interven0r,

TESSERA INC V. ITC 2
and
K]NGSTON TECHNOLOGY COMPANY, INC.,
Intervenor.
2010-1176
On appeal from the United States International Trade
Con1mission in Investigation No. 337-TA-630.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Tessera, Inc. moves for leave to file a reply brief not to
exceed 12,000 words The intervenors oppose. Tessera
replies.
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted in part; Tessera's reply brief,
not to exceed 10,000 words, is due within 14 days of the
date of filing of this order.
FoR THE CoURT
AUG 5 wm /3/Jan H0rba1y
Date J an Horba1y
Clerk
cc: Morgan Chu, Esq.
G. Hopkins Guy, IIl, Esq.
Larry L. shacz@r, I1, ESq. va c0uR§,l,lF§lJ,EALSmR
THE FEDERAL ClRCUlT
AUG 05 2010
JANHORBALY
0LERK

3
S
Panyin A. Hughes, Esq.
Michael R. Levinson, Esq.
Joseph V. Colaianni, Esq.
Jonathan M. James, Esq.
TESSERA INC V. ITC